UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K (Mark One) xAnnual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For thefiscal yearendedMay 31, 2010 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Forthe transition period from to Commission File Number: 001-34642 HIGHLAND BUSINESS SERVICES, INC. (Exact name ofregistrant as specified in its charter) Nevada 26-1607874 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 15th Drive Phoenix, AZ 85023 (Address of Principal Executive Offices) (Zip Code) (602) 375-0888 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Common stock ($0.001 par value) (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," " accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently completed fiscal quarter: $-0- as of May 31, 2010. The number of outstanding shares of the issuer's common stock, $0.001 par value, as ofSeptember 14, 2010was 6,946,100. 2 HIGHLAND BUSINESS SERVICES, INC. TABLE OF CONTENTS PART I 4 Item 1. Business 4 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 5 Item 2. Properties 5 Item 3. Legal Proceedings 5 Item 4. Submission of Matters to a Vote of Security Holders 5 PART II 5 Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item 6. Selected Financial Data 6 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 6 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 7 Item 8. Financial Statements and Supplementary Data 8 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 9 Item 9A(T). Controls and Procedures 9 Item 9B. Other Information 9 PART III 10 Item 10. Directors, Executive Officers and Corporate Governance 10 Item 11. Executive Compensation 11 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 12 Item 13. Certain Relationships and Related Transactions, and Director Independence 12 Item 14. Principal Accounting Fees and Services 13 PART IV 13 Item 15. Exhibits, Financial Statement Schedules 13 Signatures 14 3 Table of Contents PART I ITEM 1. BUSINESS GENERAL Highland was incorporated on February 24, 2006 in the State of Nevada.Highland has never declared bankruptcy, has never been in receivership, and has never been involved in any legal action or proceedings. Since becoming incorporated, Highland has not made any significant purchase or sale of assets, nor has it been involved in any mergers, acquisitions or consolidations.Highland is not a blank check registrant as that term is defined in Rule 419(a)(2) of Regulation C of the Securities Act of 1933, since it has a specific business plan or purpose. CURRENT BUSINESS OPERATIONS Our primary business plan is to focus our operations on the development of a diverse network of individuals and firms that can offer their professional services to public companies. Our target market is primarily small companies that plan to go public, are about to go public, or are experiencing a transitional phase where they are in need of certain management personnel. These companies often need assistance either short term or long term to ensure SEC compliance. Using our service provider database, Highland will refer qualified professionals to these companies for employment as independent contractors. Highland will charge a referral fee to the service provider of a negotiated percentage for a negotiated period of time based on the specific partnership. Our referral services described above are in the development stage.Highland has begun performing a minimal amount of referral services with Joan Spainhower, a related party. The only services thatare currentlyready for commercial saleareEDGAR Filing Services performed by Mrs. Spainhower's business. We had anticipated that otherservices would be available by now; however, our management was unable to devote the time necessary to fully implement their business plan during the previous quarter. Management has surveyed many potential service providers who have been positively interested in becoming an independent contractor. Management intends to devote more time to Highland's development and our plan for the next six months is to acquire signed agreements with these individuals and companies and continue to pursue additional independent contractors for our database. Our management team is comprised of individuals who have significant experience in dealing with public companies and public company service providers. In our dealings with these relationships, we identified a trend towards the growing need of assistance from professionals who offer various areas of expertise for public companies. We continuously received requests to place public companies in contact with SEC attorneys, accountants, auditors, market makers and more. When we put these companies in contact with the requested service provider, they were thankful and never made statements of dissatisfaction in regards to their integrity, professionalism, or quality of work. Conversely, the SEC attorneys, accountants and auditors who received the referral were equally thankful for the business. We saw this as an opportunity to fill a niche in the marketplace that is currently deficient. The competitive research we’ve conducted in this area has uncovered only a handful of businesses that offer similar services. All but one offer referral services in only one area (Ex: CPA’s). Our plan is to offer referral services in all needed areas for public companies. Companies in the process of going public who are in need of multiple services can utilize us for all of their needs. In the same respect, established smaller public companies in need of an interim controller or financial officer can also find a qualified professional through us. While we continue to develop our referral strategies, we have also been pursuing other types of business that will add revenue and value to the company and shareholders' equity. Additionally, the Companyhad planned toexpandthe business plan to include other sources of revenue.During the quarter ended February 28, 2010, the Company began providing SEC compliance services as an EDGAR filing agent. Management decided to discontinue providing EDGAR filing services after solidifying a referral agreement with Joan Spainhower, a related party. It was decided that, instead of providing EDGAR services to new clients and setting up an EDGAR operation, a referral fee would be charged to Mrs. Spainhower's EDGAR Filing business for revenue brought in by new clients that Highland referred to Mrs. Spainhower. PLAN OF OPERATION Referral Services We have devised a three step plan to develop and implement our referral business. This plan may be revised in the future as management finds necessary. Any modifications to our business plan will be clearly expressed to the shareholders. STEP I Step I will primarily consist of contacting all of the attorneys, accountants, auditors, and other service providers we have already built a relationship with and determine if they are interested in becoming part of our database of service providers. This phase of the operation is already underway. STEP II During our second phase, we will work with legal counsel to construct the contracts and other legal documents for the relationships we will form between us, the service providers, and the public companies. We will also continue to enhance our website and implement search engine placement tactics. We will focus on our sales and marketing efforts by contacting local service providers and public companies to offer them our referral service. STEP III Step III will involve extensive web development including the design and release of a tool that will allow prospective clients to apply for their needed service in minutes online. Our online application tool will allow both public companies and service providers to express the full range of their needs quickly and easily. Using this, we will be able to download their request, and have a service provider or public company in mind (if available) when we contact them, reducing the turn-time significantly. We will increase our sales and marketing efforts by targeting both nationwide and internationally based prospective clientele. To execute this, we plan to employ a full or part-time sales professional. 4 Table of Contents ITEM 1A. RISK FACTORS Not required. ITEM 1B. UNRESOLVED STAFF COMMENTS Not required. ITEM 2. PROPERTIES Our principal executive office location and mailing address is 15th Drive, Phoenix, AZ 85023 and is the home of Joan Spainhower. Currently, this space is sufficient to meet our needs; however, if we expand our business to a significant degree, we will have to find larger space. We have no lease agreements. ITEM 3. LEGAL PROCEEDINGS We know of no existing or pending legal proceedings against us, nor are we involved as a plaintiff in any proceeding or pending litigation. There are no proceedings in which any of our Directors, officers or any of their respective affiliates, or any beneficial stockholder, is an adverse party or has a material interest adverse to our interest. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES MARKET INFORMATION Our common stock is currently quoted on the OTC Bulletin Board (“OTCBB”), which is sponsored by FINRA. The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information. Our shares are quoted on the OTCBB under the symbol “HGLB.OB.” The following table sets forth the range of high and low bid quotations for our common stock for each of the periods indicated as reported by the OTCBB. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. As of May 31, 2010, there was not a market for our common stock on the OTCBB. Fiscal Year Ending May 31, 2010 Quarter Ended High $ Low $ May 31, 2010 n/a n/a Feb 28, 2010 n/a n/a Nov 30, 2009 n/a n/a Aug 31, 2009 n/a n/a HOLDERS As of May 31, 2010, there were6,946,100 shares of our common stock issued and outstanding and held by38 holders of record. DIVIDENDS The Company has not declared, or paid, any cash dividends since inception and does not anticipate declaring or paying a cash dividend for the foreseeable future. Nevada law prohibits our board from declaring or paying a dividend where, after giving effect to such a dividend, (i) we would not be able to pay our debts as they came due in the ordinary course of our business, or (ii) our total assets would be less than the sum of our total liabilities plus the amount that would be needed, if the corporation were to be dissolved at the time of distribution, to satisfy the rights of any creditors or preferred stockholders. 5 Table of Contents ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES - continued SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS We do not have any equity compensation plans. RECENT SALES OF UNREGISTERED SECURITIES None. ITEM 6. SELECTED FINANCIAL DATA Not required. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read this section in conjunction with our financial statements and the related notes included in this Form 10-K. Some of the information contained in this section or set forth elsewhere in this Form 10-K, including information with respect to our plans and strategies for our business, statements regarding the industry outlook, our expectations regarding the future performance of our business, and the other non-historical statements contained herein are forward-looking statements. OVERVIEW Highlandplans to focus our operations on the development of a diverse network of individuals and firms that can offer their professional services to public companies.Our target market is primarily small companies that plan to go public, are about to go public, or are experiencing a transitional phase where they are in need of certain management personnel.These companies often need assistance either short term or long term to ensure SEC compliance.Using our service provider database, Highland will refer qualified professionals to these companies for employment as independent contractors.Highland will charge a referral fee to the service provider of a negotiated percentage for a negotiated period of time based on the specific partnership. As of the date of this annual report, Highland has begun performing a minimal amount of referral services with Joan Spainhower, a related party. The only services thatare currentlyready for commercial saleareEDGAR Filing Services performed by Mrs. Spainhower's business.The Company hassolidified a referral agreement with Joan Spainhower, a related party.A referral fee will be charged to Mrs. Spainhower's EDGAR Filing business for revenue brought in by new clients that Highland referred to Mrs. Spainhower. Our other services are currently in the development stage and are not ready for commercial sale.We had anticipated that those services would be available by now, however, our management was unable to devote the time necessary to fully implement their business plan during theprevious quarter. Management has surveyed many potential service providers who have been positively interested in becoming an independent contractor. Mangement intends to devote more time to Highland's development and our plan for the nextsix months isto acquire signed agreements with these individuals and companies and continue to pursue additional independent contractors for our database. RESULTS OF OPERATIONS FOR THE YEAR ENDED MAY 31, 2, 2009 During the years ended May 31, 2010 and 2009, our revenue was $2,030 and $0, respectively.Our expenses consisted primarily of rent, minimal salary compensation, registration feesand accounting and auditing fees. LIQUIDITY Our cash assets were $3,144 at May 31, 2010. We will be reliant upon shareholder loans or private placements of equity to fund any kind of operations. We have secured no sources of loans. On a short-term basis, we have only generated revenues of $2,030 to cover operations. Based on prior history, we will continue to have insufficient revenue to satisfy current and recurring liabilities as we continue development activities. For short term needs we will be dependent on receipt of private placement proceeds. Our assets consist of$3,144 cash and $75 in prepaid expenses. Our total liabilites are $2,013 at May 31, 2010. We have only common stock as our capital resource. We have no material commitments for capital expenditures within the next year, however if the referral services operations are fully commenced, substantial capital will be needed to pay for development of our website, marketing, sales and normal start up costs. 6 Table of Contents ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS- continued NEED FOR ADDITIONAL FINANCING We do not have capital sufficient to meet our expected cash requirements, therefore, we will have to seek loans or equity placements. No commitments to provide additional funds have been made byany investors orstockholders. Accordingly, there can be no assurance that any additional funds will be available to us to allow it to cover our expenses as they may be incurred. We will need additional capital to support our proposed future development. We have no committed source for any funds as of date here. No representation is made that any funds will be available when needed. In the event funds cannot be raised when needed, we may not be able to carry out our referral services business plan, may never achieve sales or income, and could fail in business as a result of these uncertainties. We have budgeted $20,000 forfuture development.The funds allocated to administrative expenses are intended to be used for indirect expenses to maintain the daily operation of the business, such as travel expenses, stationary and postage expenses, printing expenses and web site development. Management plans to temporarily advance capital to maintain normal operations. Management has agreed to provide temporary financing to the Company, but is not contractually obligated to do so. If we fail to raise additional funding, we may have to delay, scale back or discontinue some or all of our objectives. OFF-BALANCE SHEET ARRANGEMENTS As of the date of this Annual Report, we do not have any off-balance sheet arrangements that have or are reasonable likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 7 Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA HIGHLAND BUSINESS SERVICES, INC. (A DEVELOPMENT STAGE ENTERPRISE) TABLE OF CONTENTS Part I Financial Information Page Item 1. Financial Statements: Report of Independent Registered Public Accounting Firm F-1 Balance Sheets, for the years ended May 31, 2010 and 2009 F-2 Statements of Operations for the years ended May 31, 2010 and 2009, and cumulative during development stage from February 24, 2006 (inception) through May 31, 2010 F-3 Statement of Stockholders' equity (deficit) for the period from February 24, 2006 (inception) through May 31, 2010 F-4 Statements of Cash Flows for the years ended May 31, 2010 and 2009, and cumulative during development stage from February 24, 2006 (inception) through May 31, 2010
